Citation Nr: 0816863	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
October 1971.  The veteran died in December 2005.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to Dependency and Indemnity 
Compensation (DIC), death pension, and accrued benefits 
finding that the appellant was not entitled to recognition as 
the surviving spouse for purposes of VA benefits.


FINDINGS OF FACT

1.  The veteran died in December 2005.

2.  The veteran and the appellant were not married within 15 
years after the veteran's discharge from service, or more 
than one year before the veteran's death; and they do not 
have any children born from their union.

3.  The veteran did not have a claim for VA benefits pending 
at the time of death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. §§ 101(3), 103, 1304, 
1318 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.50, 3.52, 3.54 
(2007).

2.  The criteria for entitlement to nonservice-connected 
death pension benefits have not been met. 38 U.S.C.A. §§ 
101(3), 103, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.50, 
3.53, 3.54 (2007).

3.  The criteria for accrued benefits have not been met. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1(j), 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appellant's claims have been considered with respect to 
VA's duties to notify and assist.  Under the circumstances 
presented in this case, however, it is not the factual 
evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  In such cases, the duty to assist is not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, neither duty to assist nor duty to notify are 
implicated when question is limited to interpretation and 
application of a statute).

Because the law as mandated by statute, and not further 
development of evidence, is dispositive of this appeal, 
further assistance is unnecessary.  Mason v. Principi, 16 
Vet. App. 129 (2002). 

DIC under 38 U.S.C.A. § 1318 and Non-service connected death 
pension

VA compensation and pension benefits are payable to a 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran before the expiration of 
15 years after the termination of the period of service in 
which the injury or disease causing the death of the veteran 
was incurred or aggravated; for one year or more; or for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage. 38 U.S.C.A. §§ 1304, 
1541(f); 38 C.F.R. § 3.54(c).

The appellant is not eligible for VA DIC benefits under 
38 U.S.C.A. § 1318 or non-service connected death pension 
benefits because her marriage to the veteran does not meet 
the requirements of 38 C.F.R. § 3.54(c).  The marriage 
certificate shows the appellant and the veteran were legally 
married in April 2005.  As the veteran was discharged from 
service in October 1971, the appellant and veteran were 
married more than 15 years after the veteran's discharge from 
service.  The death certificate of record shows that the 
veteran died in December 2005, approximately nine months 
after the veteran and appellant were married.  Thus, the 
veteran and appellant were not married for one year or more 
prior to the veteran's death.  There is no evidence, nor does 
the appellant contend, that she and the veteran had a child 
born from their union.  The appellant's statements with 
respect to the number of years the appellant and the veteran 
knew each other have been considered.  For the reasons stated 
above, however, the appellant is not entitled to benefits 
under 38 U.S.C.A. §§ 1318, 1541.  See 38 C.F.R. § 3.54(c).

Accrued Benefits

Upon the death of a veteran, certain persons including the 
spouse shall be paid periodic monetary benefits to which the 
veteran was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).  "Marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued. 38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  During his lifetime, the 
veteran filed multiple claims, including claims for service 
connection and special monthly compensation.  In a February 
1972 rating decision, service connection claims were granted 
for bilateral macular degeneration, right eye light 
perception only, left eye 5/200, bursitis right shoulder, 
lumbar spine arthritis, residual fracture carpal navicular 
right wrist, hemorrhoids, hearing loss, right tennis elbow, 
and shell fragment wound right knee with retained foreign 
body.  The combined rating was 100 percent.  Special monthly 
compensation also was granted on account of blindness in both 
eyes with 5/200 visual acuity or less.  In August 1972, a 
claim for specially adapted housing was denied.  The veteran 
filed a claim for vocational rehabilitation benefits in 
December 1972, which was granted.  In December 1979, the 
veteran requested to be placed on discontinued status because 
of the declining health of his then wife.

There is no evidence that the veteran filed a claim after the 
December 1972 claim for vocational rehabilitation benefits or 
had a previous pending claim that was not resolved by the 
granting of service connection and special monthly 
compensation in February 1972.  The appellant, thus, is not 
entitled to accrued benefits, as there is no evidence that 
the veteran had a claim for VA benefits pending at the time 
of death.  Since the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension is denied.

Entitlement to accrued benefits is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


